Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 16, 2022

                                       No. 04-21-00570-CR

                                      Rueben Justin TREJO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CR-9333
                          Honorable Michael E. Mery, Judge Presiding


                                          ORDER
       Appellant’s brief was originally due on May 18, 2022 and was not filed. We granted
appellant’s first motion for extension of time, extending the deadline for filing the brief to July
18, 2022. On July 15, 2022, appellant’s appointed counsel filed a motion requesting an additional
extension of time to file the brief until August 15, 2022, for a total extension of eighty-nine days,
and we granted the motion.

        On August 15, 2022, appellant’s appointed counsel filed a third motion for extension of
time requesting an additional thirty days to file the brief, for a total extension of 119 days. The
motion states, in part, that appellant’s counsel “does not [have] the Court Reporter’s record from
the voir dire proceedings.” We note, however, that: (1) the reporter’s record was filed on April
18, 2022; (2) appellant’s previous motions for extension of time did not contend that any
volumes of the reporter’s record were missing; and (3) appellant has not asked us to order the
court reporter to file any missing volumes.

         After consideration, we GRANT the motion for extension of time and ORDER appellant
to file his brief by September 14, 2022. Counsel is advised that no further extensions of time
will be granted. If the brief is not filed by the date ordered, we will order the appeal abated and
remand the cause to the trial court for a hearing to determine whether appellant or appointed
counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2).
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court